Shea, J.,
with whom Callahan and Covello, Js., join, dissenting. There is nothing in the language of General Statutes (Rev. to 1987) § 20-429 declaring that “[n]o home improvement contract shall be valid unless it . . . contains the entire agreement between the owner and the contractor” that compels this court to disallow the restitutionary remedies of recovery for the reasonable value of services or for unjust enrichment sought by the builders in this action. In the case on which the majority primarily relies, Caulkins v. Petrillo, 200 Conn. 713, 513 A.2d 43 (1986), in which we held that neither part nor full performance could support a recovery pursuant to the terms of a contract for home improvements not conforming to the requirements of § 20-429, we decided only that “the remedial purposes of the statute would be undermined if this court were to permit a contractor to enforce an oral contract on the grounds claimed.”1 (Emphasis added.) Id., 720. *330Obviously, if an oral contract for home improvements were enforceable in the same manner as a written contract, § 20-429 would be a nullity. The issue presently before us, however, is not whether a contract invalidated by § 20-429 should be enforced according to its terms, but whether a contractor who, out of ignorance or carelessness, has not reduced his oral agreement to writing or otherwise has failed to conform to § 20-429, must forfeit the entire value of the services and materials he has furnished to a homeowner without any recompense.
As the majority concedes, in the analogous situation in which an oral contract is invalidated by the statute of frauds, General Statutes § 52-550,* 2 a party is entitled to restitution of any benefit furnished pursuant to the contract. Montanaro Bros. Builders, Inc. v. Snow, 190 Conn. 481, 488-89, 460 A.2d 1297 (1983). “Where no action can be maintained on an oral contract within the statute of frauds or for damages for breach of such contract, the law ordinarily will not permit one party to such unenforceable contract to retain benefits conferred upon him by the other party to the contract in the performance of it. The general rule is that a party who refuses to go on with a contract unenforceable by *331reason of the statute, after having derived a benefit from a part performance by the other party, must pay for or return what he has received from the party under the contract. The statute of frauds was never intended to be used to permit one relying on it to enrich himself at the expense of another or to aid in defrauding such other person. To permit a party to an oral contract to accept the benefits of such contract and then invoke the statute to avoid payment would be using the statute to perpetrate a fraud.” 73 Am. Jur. 2d, Statute of Frauds § 537; see 3 Restatement (Second), Contracts § 375 (1981). “The restitutionary remedy is given in order to prevent the statute from causing what all would agree to be a monstrous injustice.” 2 A. Cor-bin, Contracts § 321, p. 157.
It is true that when the purpose of a statute would be defeated by allowing restitution, such a remedy cannot be permitted. The cases from other states cited by the majority, in which contractors were denied any recovery for their work because they had failed to obtain proper licenses, as the home improvement statutes in those states required, illustrate this principle. Harry Berenter, Inc. v. Berman, 258 Md. 290, 293, 265 A.2d 759 (1970); Chosen Constructon Corporation v. Syz, 138 App. Div. 2d 284, 285, 525 N.Y.S.2d 848 (1988); Mortise v. Liberty Owners Corporation, 102 App. Div. 2d 719, 477 N.Y.S.2d 2, aff'd, 63 N.Y.2d 743, 469 N.E.2d 529, 480 N.Y.S.2d 208 (1984). The purpose of such statutes, to ensure that home improvement work is performed by those having the requisite qualifications, would surely be frustrated if contractors could operate without the licenses required and still obtain, in restitution, the value of the services they perform. Similarly, the provision of General Statutes § 20-325a (b) declaring that “[n]o person . . . shall commence or bring any action in respect of any acts done or services rendered” as a real estate broker pur*332suant to a nonconforming contract has been construed to bar the recovery of a commission under the doctrine of unjust enrichment, not only because of its explicit all-encompassing language,3 but also because such a recovery would allow a broker to receive the same amount of compensation payable under his nonconforming agreement without complying with the statute. Currie v. Marano, 13 Conn. App. 527, 530-31, 537 A.2d 1036, cert. denied, 207 Conn. 809, 541 A.2d 1238 (1988); Good v. Paine Furniture Co., 35 Conn. Sup. 24, 27-28, 391 A.2d 741 (1978); see 3 Restatement (Second), Contracts § 375, comment a, illustration 3. DiBiase v. Garnsey, 103 Conn. 21, 130 A. 81 (1925), on which the majority relies, further illustrates this principle, because to allow the automobile mechanic to recover, as the reasonable value of his services, the same measure of compensation to which his oral agreement entitled him, without the written authorization required by the statute for work exceeding fifty dollars, would leave the statutory prohibition with no sanction for its violation except the criminal penalty provided.
In the present case we are not concerned with the registration requirements of our Home Improvement Act, General Statutes §§ 20-420 through 20-427, which are similar to the licensing statutes involved in the cases cited by the majority and thus may be deemed to establish a public policy that would be frustrated by allowing restitution. The requirements of § 20-429 that all contracts for home improvements be in writing and contain specific provisions are quite similar to those *333contained in our statute of frauds, § 52-550, and presumably were intended primarily to implement the same concern, the prevention of fraud. From ancient times courts have recognized that it is essential to allow restitution to a party who has conferred a benefit upon another pursuant to a contract invalidated by the statute of frauds in order that the statute itself not become an instrument of fraud by imposing the draconian consequence of forfeiture for violation of its provisions. That § 20-429 is subject to the same abuse is amply demonstrated by this case and its companion cases, in which disputes about the amount due the contractors are resolved by the invocation of § 20-429, resulting in forfeitures enriching the homeowners regardless of the merits of the disputes or the value of the work performed.
The majority relies also on the principle that restitution is not generally available to recover for benefits conferred pursuant to a contract that is in violation of public policy, but overlooks the exception to that principle, as expressed in Restatement (Second), Contracts § 197, “unless denial of restitution would cause disproportionate forfeiture.” As further explained, “the rule is subject to the exception stated in this Section that allows restitution in favor of a party who would otherwise suffer a forfeiture that is disproportionate in relation to the contravention of public policy involved.” Id., comment b; see also 2 Restatement (Second), Contracts § 198. The general recognition of the availability of restitution for contracts violating the statute of frauds is an illustration of this exception, which would apply in like measure to the present case.
The majority attempts to justify its unique treatment of the written contract requirement of § 20-429 as compared to § 52-550 on the ground that the Home Improvement Act was enacted for the protection of the public, that it is remedial legislation and that it is a con*334sumer protection statute to be construed liberally. These familiar bromides would also apply to the statute of frauds and are no substitute for serious analysis of the consequences likely to flow from the denial of restitutionary remedies to those who perform valuable work without contracts conforming to § 20-429.
“ ‘Home improvement’ includes but is not limited to, the repair, replacement, remodeling, alteration, conversion, modernization, improvement, rehabilitation or sandblasting of, or addition to any land or building or that portion thereof which is used or designed to be used as a private residence or dwelling place, or the construction, replacement, installation or improvement of driveways, swimming pools, porches, garages, roofs, siding, insulation, solar energy systems, flooring, patios, landscaping, fences, doors and windows and waterproofing in connection with such land or building or that portion thereof which is used or designed to be used as a private residence or dwelling place, in which the total cash price for all work agreed upon between the contractor and owner exceeds two hundred dollars.” General Statutes § 20-419 (4). Thus, any person who agrees to perform any home improvement for more than $200 becomes a “contractor” who must comply with § 20-429 or suffer the loss of the labor and materials he has furnished at the will of the homeowner. General Statutes § 20-419 (3). The term “contractor” suggests an image of affluence or economic status that is wholly unrealistic when applied to the carpenters, plumbers, electricians, landscapers and other tradesmen involved in making home improvements within the definition of § 20-419 (4). Many of these self-employed workers lack the education necessary to be aware of the potential impact of § 20-429 on their occupations and are unable to afford the expense of obtaining the assistance of counsel, which may be disproportionate *335to the amounts of the small contracts that provide their livelihood. The majority construes § 20-429 to furnish homeowners who engage these tradesmen to perform home improvements with a virtual license to steal by invoking that statute after substantial work has been performed without a proper written contract.
The majority recognizes that its “decision may lead to a harsh result where a contractor in good faith but in ignorance of the law performs valuable home improvements without complying with § 20-429,” but is “unpersuaded that this deficiency in the statute is within our power to remedy.” The opinion advances various suggestions for curing the inequities thus acknowledged, with the entreaty that the legislature should “contemplate the possibility that some inexperienced contractors may encounter homeowners who use § 20-429 as a sword rather than as a shield.” It is not, however, the legislature but the majority that has created the problems so neatly thrust upon that body. Nothing in the language of the statute, its legislative history or applicable precedent requires that we adopt an interpretation so fraught with the danger of exploitation by the unscrupulous. In enacting § 20-429 the legislature may well have assumed that this court would follow our precedent with respect to the statute of frauds, which from ancient times has been construed to permit the restitutionary remedy of unjust enrichment precisely in order to avoid the opportunities for fraud that the majority has now created.
Accordingly, I dissent.

 The majority opinion incorrectly implies that Caulkins v. Petrillo, 200 Conn. 713, 513 A.2d 43 (1986), addressed the availability of restitutionary remedies: “Our conclusion in Caulkins that the legislature ‘intended no exceptions’ to the written contract requirement, even for restitution when a contractor has fully performed its obligations under the invalid agreement, thus applies with equal force to the [contractor’s] claim for quasi contractual recovery in this case.” (Emphasis added.) There is no mention of restitution or any equivalent reference in Caulkins, nor was that subject before us.


 “[General Statutes] Sec. 52-550. statute of frauds; written agreement or memorandum, (a) No civil action may be maintained in the following cases unless the agreement, or a memorandum of the agreement, is made in writing and signed by the party, or the agent of the party, to be charged: (1) Upon any agreement to charge any executor or administrator, upon a special promise to answer damages out of his own property; (2) against any person upon any special promise to answer for the debt, default or miscarriage of another; (S) upon any agreement made upon consideration of marriage; (4) upon any agreement for the sale of real property or any interest in or concerning real property; or (5) upon any agreement that is not to be performed within one year from the making thereof.
“(b) This section shall not apply to parol agreements for hiring or leasing real property, or any interest therein, for one year or less, in pursuance of which the leased premises have been or are actually occupied by the lessee, or any person claiming under him, during any part of the term.”


 The provision of General Statutes § 20-429 that “[n]o . . . contract shall be valid” is far less sweeping and does not by its terms preclude restitutionary actions. Its language is even less broad than the parallel provision of our statute of frauds, General Statutes § 52-550, that “[n]o civil action may be maintained” on a nonconforming contract, for which restitution, nevertheless, is held to be available. Montanaro Bros. Builders, Inc. v. Snow, 190 Conn. 481, 488-89, 460 A.2d 1297 (1983).